Citation Nr: 0306309	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-14 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
ankle fracture, secondary to the service-connected right knee 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, secondary to the service-connected right knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, secondary to the service-connected right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right hip 
disability, secondary to the right knee disability.  





REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 21, 1980 
to December 4, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for residuals of 
a left ankle fracture, a left knee disability, a low back 
disability, and a right hip disability, secondary to the 
service-connected right knee disability.  The veteran's 
initial claims for service connection for these disabilities 
were previously denied by the RO in various rating decisions.  

In addition, the Board notes that on December 23, 1999, the 
veteran hand delivered a notice of disagreement to the RO 
with respect to a determination entered by that office in 
December 1998.  This submission, however, was beyond the one 
year time limit for filing such disagreement.  The RO 
informed the veteran of the untimeliness of her notice of 
disagreement in a January 2000 letter, and she filed a notice 
of disagreement with this determination.  In November 2000, 
the RO issued a statement of the case on the issue of the 
timeliness of the December 1999 notice of disagreement.  
However, the veteran did not file a substantive appeal on 
this issue.  Hence, the matter is not before the Board and 
will not be addressed in this decision.  

In a June 2001 rating decision, the RO granted a temporary 
total rating for a right knee disability based on a period of 
hospitalization from June 18, 1999 to August 1, 1999, and 
then continued the 10 percent rating.  The veteran filed a 
notice of disagreement with this determination and a 
statement of the case was issued in March 2002.  In an April 
2002 rating decision, the RO granted a 20 percent rating for 
the right knee disability from August 1, 1999; and granted a 
separate 10 percent rating for degenerative joint disease of 
the right knee, effective August 1, 1999.  In a letter that 
same month, the veteran indicated that she was satisfied with 
the increased rating and was no longer continuing her appeal 
on this issue.  Hence, it was considered withdrawn.  However, 
in a December 2002 statement, the veteran indicated that she 
wished to file a new claim for entitlement to an increased 
rating for her right knee disability.  This issue is referred 
to the RO for appropriate development.  Additionally, in 
various documents in the file, the veteran appears to be 
raising claims for service connection for a left hand 
disability and depression, secondary to the right knee 
disability.  These issues are not currently before the Board 
and will not be addressed in this decision.  They are also 
referred to the RO for appropriate development.  It is noted 
that service connection for a psychiatric disorder, secondary 
to the right knee disability, was previously denied by the RO 
in an August 1994 rating decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  In a December 1998 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a fracture of the left ankle; the veteran did not file a 
timely notice of disagreement with this determination and the 
decision became final.  

3.  Additional evidence pertaining to the veteran's left 
ankle received since the December 1998 RO decision, 
considered in conjunction with the record as a whole, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  

4.  In an August 1994 rating decision, the RO denied the 
veteran's original claims for service connection for a left 
knee disability, a low back disability, and a right hip 
disability, secondary to the service-connected right knee 
disability; the veteran did not file a timely notice of 
disagreement with this determination and the decision became 
final.  

5.  In a December 1998 rating decision, the RO found that new 
and material evidence had not been submitted sufficient to 
reopen the claims for service connection for a low back 
disability and a right hip disability, secondary to the 
service-connected right knee disability; the veteran did not 
file a timely notice of disagreement with this determination, 
and the decision became final.  

6.  Additional evidence pertaining to the veteran's left knee 
received since the August 1994 RO decision, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

7.  Additional evidence pertaining to the veteran's low back 
received since the December 1998 RO decision, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered to fairly decide the merits of the 
claim.

8.  Additional evidence pertaining to the veteran's right hip 
received since the December 1998 RO decision, considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied service 
connection for residuals of a fracture of the left ankle, 
secondary to the service-connected right knee disability, is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.302, 20.1103 (2002).  

2.  The additional evidence pertaining to the left ankle 
received subsequent to the December 1998 rating decision is 
new and material, and the claim for service connection for 
residuals of a fracture of the left ankle, secondary to the 
right knee disability, is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

3.  The August 1994 rating decision that denied service 
connection for a left knee disability, secondary to the 
service-connected right knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2002).  

4.  The additional evidence pertaining to the left knee 
received subsequent to the August 1994 rating decision is new 
and material, and the claim for service connection for a left 
knee disability, secondary to the service-connected right 
knee disability, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

5.  The December 1998 rating decision that found that new and 
material evidence had not been submitted to reopen the claims 
for service connection for a low back disability and a right 
hip disability, secondary to the service-connected right knee 
disability, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).  



6.  The additional evidence pertaining to the low back 
received subsequent to the December 1998 rating decision is 
new and material, and the claim for service connection for a 
low back disability, secondary to the service-connected right 
knee disability, is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

7.  The additional evidence pertaining to the right hip 
received subsequent to the December 1998 rating decision is 
not new and material, and the claim for service connection 
for a right hip disability, secondary to the service-
connected right knee disability, may not be reopened.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  38 C.F.R. § 3.156(a) (2002).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  38 C.F.R. 
§ 3.159(c)(1)-(3) (2002).  The provisions of these 
regulations were explicitly made applicable only to claims to 
reopen a finally decided claim which were received by VA on 
or after August 29, 2001.  Since the veteran's claim to 
reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duty to assist provisions of the VCAA as 
well as the duty to inform provisions are applicable to this 
aspect of the veteran's claim.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, and VA letters to the veteran, 
apprised her of the information and evidence needed to 
substantiate the claims, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decisions.  
Furthermore, these documents outline the specific medical and 
lay evidence that was considered when the determinations were 
made.  In particular, in the March 2002 statement of the 
case, the RO advised the veteran of the new regulations which 
clearly outlined the division of responsibilities between the 
parties for submitting and obtaining evidence.  There is no 
indication that this correspondence was returned as 
undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate her 
claims as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims.  Her service medical records, 
private treatment records, and VA treatment records are 
associated with the file.  Lay statements that were submitted 
by the veteran are also included in the record.  Under these 
circumstances the duty to assist requirements of the VCAA are 
considered met.  


II.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A.  Left Ankle

In a December 1998 rating decision, the RO denied the 
veteran's original claim for service connection for residuals 
of a fracture of the left ankle, secondary to the service-
connected right knee disability, based on a finding that 
there was no evidence that any currently diagnosed disability 
of the left ankle was due to her service-connected right knee 
disability.  The evidence of record at the time the decision 
was made included a statement from the veteran indicating 
that she had fallen when her right knee dislocated and 
fractured her left ankle.  A letter from a physician at Mount 
Clemens General Hospital, dated in July 1997, indicated that 
the veteran had been seen in the Emergency Room with an 
injury to her left ankle.  X-rays revealed a posterior 
malleolus fracture.  The veteran had reported that her right 
leg gave out on her and when she tried to brace herself, she 
fell and fractured the left ankle.  A July 1997 letter from 
K.R.C., M.D. (Dr. C.), gave a similar recitation of the 
injury.  The RO determined that there was no evidence that 
the veteran's ankle injury was related to her right knee 
disability.  The veteran was informed of the RO's December 
1998 decision and she filed a notice of disagreement.  
However, her notice of disagreement was determined to be 
untimely.  (As noted in the Introduction above, she disagreed 
with the untimely determination and a statement of the case 
was issued.  However, she did not file a substantive appeal 
on the matter).  Hence, the December 1998 decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001).  

In December 1999, the veteran sought to reopen her claim.  
She submitted a statement from a neighbor who reported that 
she witnessed the veteran's fall from her porch when her knee 
gave out on her.  She ended up with a broken ankle.  In an 
undated letter, B.K.E., M.D. (Dr. E.), reported that the 
veteran had limited range of motion of the left ankle and 
episodes of severe pain due to the injury she sustained when 
she fell.  

When the veteran's initial claim for service connection for 
residuals of a fracture of the left ankle was denied in 
December 1998, there was no evidence of a chronic left ankle 
disability and no witness statements regarding the alleged 
incident.  However, the additional evidence associated with 
the record includes a statement from a neighbor who witnessed 
the accident, as well as a statement from a physician that 
she currently had limited range of motion in the left ankle 
due to the injury.  The Board finds that this evidence 
constitutes new and material evidence because it was not 
before the RO in 1998, bears directly and substantially upon 
the specific matter under consideration as it demonstrates a 
confirmation that the incident occurred as well as evidence 
of a current chronic disability that resulted from the 
injury; and is neither cumulative nor redundant.  Therefore, 
it may be concluded that the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  See 38 C.F.R. § 3.156(a) 
(as in effect prior to August 29, 2001).  Accordingly, the 
claim for service connection for residuals of a fracture of 
the left ankle is reopened.  To this extent, the appeal is 
granted.  

B.  Left Knee and Low Back

In an August 1994 rating decision, the RO denied the 
veteran's original claim for service connection for left knee 
and low back disabilities, secondary to the service-connected 
right knee disability, based on a finding that there was no 
evidence the veteran had currently diagnosed left knee and 
low back disabilities.  The evidence of record at the time 
the decision was made included VA examination reports dated 
in May 1993 and May 1994 which revealed that the veteran did 
not have any identifiable pathology associated with her left 
knee and low back.  X-rays were completely within normal 
limits.  The RO determined that there was no evidence that 
the veteran had chronic disabilities involving the left knee 
and/or the low back for which service connection could be 
granted.  The veteran was informed of the RO's decision, but 
she did not appeal it.  Hence, the August 1994 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

In November 1997, the veteran sought to reopen her claim.  
She submitted private medical records which documented 
continued treatment for pain related to her right knee and 
related claimed disabilities.  A November 1998 VA examination 
report, however, continued to show that the veteran did not 
have any currently diagnosable low back disability that was 
due to her right knee disability.  Hence, in a December 1998 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen her claim for 
service connection for a low back disability secondary to her 
right knee disability.  The veteran was informed of the RO's 
December 1998 decision and she filed a notice of 
disagreement.  However, her notice of disagreement was 
determined to be untimely.  (As noted in the Introduction 
above, she disagreed with the untimely determination and a 
statement of the case was issued.  However, she did not file 
a substantive appeal on the matter).  Hence, the December 
1998 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

In December 1999, the veteran sought to reopen the claims.  
She submitted an undated letter from Dr. E., which indicated 
that the veteran had moderate subluxation, moderate lateral 
instability, severe chondromalacia, bursitis, frequent 
locking, and moderate to severe pain and swelling in the left 
knee.  He also related that the veteran had irregularity of 
joint space and muscle spasms in her low back and sacroiliac 
joint.  

When the veteran's initial claims for service connection for 
left knee and low back disabilities were denied, there was no 
evidence of chronic disabilities of either the left knee or 
the low back for which service connection could be granted.  
The veteran had only subjective complaints of left knee and 
low back pain; and pain is not a disability under VA's laws 
and regulations.  However, the additional evidence associated 
with the record includes a statement from the veteran's 
treating physician which shows currently diagnosed 
disabilities of the left knee and the low back.  The Board 
finds that this evidence constitutes new and material 
evidence because it was not previously before the RO, bears 
directly and substantially upon the specific matters under 
consideration as it demonstrates currently diagnosed 
disabilities; and is neither cumulative nor redundant.  
Therefore, it may be concluded that the additional evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  See 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  
Accordingly, the claims for service connection for left knee 
and low back disabilities, secondary to the service-connected 
right knee disability, is reopened.  To this extent, the 
appeal is granted.  

C.  Right Hip

In an August 1994 rating decision, the RO denied the 
veteran's original claim for service connection for a right 
hip disability, secondary to the service-connected right knee 
disability, based on a finding that there was no evidence the 
veteran had a currently diagnosed right hip disability.  The 
evidence of record at the time the decision was made included 
VA examination reports dated in May 1993 and May 1994 which 
revealed that the veteran did not have any identifiable 
pathology associated with her right hip.  X-rays were 
completely within normal limits.  The RO determined that 
there was no evidence that the veteran had a chronic right 
hip disability for which service connection could be granted.  
The veteran was informed of the RO's decision, but she did 
not appeal it.  Hence, the August 1994 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

In November 1997, the veteran sought to reopen her claim.  
She submitted private medical records which documented 
continued treatment for pain related to her right knee and 
related claimed disabilities.  A November 1998 VA examination 
report, however, continued to show that the veteran did not 
have any currently diagnosable right hip disability that was 
due to her right knee disability.  Hence, in a December 1998 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen her claim for 
service connection for a right hip disability secondary to 
her right knee disability.  The veteran was informed of the 
RO's determination and she filed a notice of disagreement.  
However, as already mentioned, her notice of disagreement was 
determined to be untimely.  Hence, the December 1998 decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

In December 1999, the veteran sought to reopen the claim.  
She submitted an undated letter from Dr. E., which indicated 
that the veteran had lumbosacral strain as well as a 
disability involving the sacroiliac joint.  Additionally, in 
an April 2002 statement, the veteran clarified that she was 
not claiming secondary service connection for a right hip 
disability, but rather for a right sacroiliac joint 
disability.  Based on this statement, and the fact that there 
is no competent medical evidence diagnosing a right hip 
disability, secondary to the right knee disability, the Board 
concludes that the additional evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  Accordingly, the claim for 
service connection for a right hip disability is not 
reopened, and the appeal is denied.  Additionally, it is 
noted that the right sacroiliac disability would be 
encompassed by the claim for service connection for a low 
back disability.  Hence, the issue need not be separately 
developed by the RO.  

Although by this decision, the Board is reopening the claims 
for service connection for a left ankle disability, a left 
knee disability, and a low back disability, additional 
development of these issues is needed.  The Board is 
undertaking that development pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issues.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for the residuals of a fracture of the 
left ankle, secondary to the service-connected right knee 
disability, the appeal is granted.

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a left knee disability, secondary to 
the service-connected right knee disability, the appeal is 
granted.

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a low back disability, secondary to 
the service-connected right knee disability, the appeal is 
granted.

New and material evidence has not been presented to reopen 
claim for service connection for a right hip disability, 
secondary to the service-connected right knee disability, and 
the appeal in this regard is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

